STATE OF WEST VIRGINIA
                                                                                    FILED
                          SUPREME COURT OF APPEALS                              October 24, 2013
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
DANIEL L. ROLSTON,                                                             OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 11-1391 (BOR Appeal No. 2045716)
                   (Claim No. 2009089019)

ALCAN ROLLED PRODUCTS – RAVENSWOOD, LLC,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Daniel L. Rolston, by John Robert Weaver, his attorney, appeals the decision
of the West Virginia Workers’ Compensation Board of Review. Alcan Rolled Products –
Ravenswood, LLC, by H. Toney Stroud, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated September 16, 2011, in
which the Board affirmed a February 24, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s May 26, 2009,
decision rejecting Mr. Rolston’s claim. The Court has carefully reviewed the records, written
arguments, and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Mr. Rolston had been employed as a welder for Alcan Rolled Products at the
Ravenswood, West Virginia plant for over twenty years when, on March 25, 2009, he filed a
claim for a workers’ compensation benefits. Mr. Rolston alleged in his application that he had
incurred an injury to his neck, right shoulder, right arm, and right hand by repeatedly, throughout
the course of his career, snapping his head down in order to flip the welding hood of his helmet
down over his face. Mr. Rolston’s application was supported by the report of Dr. Folwell, who
evaluated Mr. Rolston on March 9, 2009. Dr. Folwell diagnosed Mr. Rolston with cervicalgia,
brachial neuritis or radiculitis NOS, and displacement of cervical intervertebral disc with
                                                1
myelopathy. The claims administrator denied Mr. Rolston’s application for benefits on May 26,
2009, stating that his symptoms were related to pre-existing degenerative conditions unrelated to
his employment and an aggravation of a prior injury. The Office of Judges and the Board of
Review affirmed the claims administrator’s decision on February 24, 2011, and September 16,
2011, respectively, leading to this appeal.

        The Office of Judges concluded that Mr. Rolston’s condition was caused by cervical
problems which were not related to his repetitive motion at work. The Office of Judges
determined that Mr. Rolston’s cervical pain was attributable to a history of neck problems,
including chronic non-compensable degenerative issues and a previous cervical related neck
injury for which he had received anterior microforaminotomy surgery on May 27, 2002. The
Board of Review adopted the finding of the Office of Judges and affirmed its Order.

       We agree with the conclusion of the Board of Review. The Office of Judges determined,
based on a preponderance of the evidence, that Mr. Rolston did not receive a personal injury in
the course of his employment under West Virginia Code § 23-4-1(a) (2008). The Office of
Judges found that Mr. Rolston had a history of neck problems related to a prior injury and non-
compensable degenerative conditions. The Office of Judges’ finding is supported by the record
taken as a whole.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: October 24, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2